DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after January 11th, 2021 has been entered. Claims 1-15 and 21-24 were pending. Claims 6-9 and 14 have been amended. Claims 16-20 have been canceled. New claim 25 have been respectfully entered. Applicant’s amendment to the drawings have remedied the objections set forth in the Non-Final Action dated December 18th, 2020. Applicant’s amendment to the claims have remedied the objection set forth in the Non-Final Action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term(s) “configured to” and “to thereby enable” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
Response to Arguments
Applicant's arguments filed January 11th, 20201 regarding the rejection of independent claims 1 and 11 have been fully considered but they are not persuasive.
In response to applicant's argument that Sahabi fails to teach or suggest “an inter-housing insulator located between the first and the second housings and electrically isolating the first and the second housings from one another”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As described in claim 1 of the present application, both the first and the second housings are made up of electrically conductive material.  Examiner is relying on the disclosure of Sahabi because Sahabi shows that it is known in the art to use an electrical insulator to separate two housings of an implantable leadless pacing device. Examiner asserts that the electrodes of Sahabi are electrically conductive material. Therefore, the electrical insulator 108 is considered an inter-housing insulator because it sits between and electrically isolates the housings 104 and 106 of Sahabi. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, examiner does not rely on the Sahabi reference to disclose “electronic circuitry within the first housing, the electronic circuitry including one or more pulse generators, one or more sense amplifiers, and a controller” and “a battery within the second housing, the battery including negative and positive poles and providing power to the electronic circuitry”.
Moreover, the claim, as currently written and interpreted with its broadest reasonable interpretation does not preclude the electrical insulator from being an external feature of the leadless pacing device that electrically separates and sits between two portions of the leadless pacing device. The claim as written can include either the external electrically isolating insulator or an internal electrically isolating insulator.   
Applicant’s arguments with respect to claim(s) 6-9, 14, and 25 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication 2014/0100627 A1) in view of Varady et al. (US Publication 2013/0123875 A1) herein after Varady and Sahabi et al. (US Publication 2016/0296760 A1) herein after Sahabi.
Regarding claims 1 and 22, Min teaches a leadless pacemaker configured to be implanted in or on a cardiac chamber of a patient's heart (Para [0010] “The disclosure relates in some aspects to a leadless intra-cardiac medical device”) the electronic circuitry (Para [0105] “components of an embodiment of an implantable leadless intra-cardiac medical device 1200”) including one or more pulse generators (Fig. 12 and Para [0112] pulse generators 1222 and 1224), one or more sense amplifiers (Para [0043] “a circuit 218 (e.g., a high impedance sense amplifier”), and a controller (Para [0134] “the microcontroller 1220 (e.g., a processor providing signal processing functionality)”); one of the one or more pulse generators configured to produce pacing pulses for use in pacing the cardiac chamber in or on which the leadless pacemaker is implanted (Para [0112] “that generate pacing stimulation pulses for delivery by the right atrial electrodes, the right ventricular electrode, or some combination of these electrodes”); and two or more electrodes including at least one tip electrode and at least one ring electrode (Fig. 12 tip electrodes 1202 and 1212 and ring electrodes 1201 and 1214 ); wherein at least two of the two or more electrodes are selectively couplable to one of the one or more pulse generators to thereby enable delivery of pacing pulses to the cardiac chamber in or on which the leadless pacemaker is implanted (Fig. 12 and Para [0112]), but Min does not explicitly teach the leadless pacemaker comprising: a first housing made of an electrically conductive material; a second housing made of an electrically conductive material; an inter-housing insulator located between the first and second housings and electrically isolating the first and second housings from one another; electronic circuitry within the first housing; and a battery within the second housing, the battery including negative and positive poles and providing power to the electronic circuitry via first and second conductors that 
However, Varady discloses, in a similar leadless cardiac pacemaker, the leadless pacemaker comprising: a first housing made of an electrically conductive material (Fig. 1A element 104 and Para [0049] “the walls of the biostimulator are typically made from a conductive, biocompatible, inert, and anodically safe material such as titanium, 316L stainless steel, or other similar materials, welding is an effective technique for joining and sealing the biostimulator”); a second housing made of an electrically conductive material (Fig. 1A element 102 and Para [0049] “the walls of the biostimulator are typically made from a conductive, biocompatible, inert, and anodically safe material such as titanium, 316L stainless steel, or other similar materials, welding is an effective technique for joining and sealing the biostimulator”); an inter-housing connector (insulating lid 116); electronic circuitry within the first housing (electronics compartment 104); and a battery within the second housing, the battery including negative and positive poles (batteries inherently have a positive pole and a negative pole because a battery is defined by a positive terminal and a negative terminal that represents the electrical potential of the between the two locations) and providing power to the electronic circuitry via first and second conductors that electrically couple the negative and the positive poles of the battery to the electronic circuitry within the first housing (Para [0048] “lid 116 hermetically separates the battery 102 from the electronics compartment 104. The battery can be coupled to the electronics within the electronics compartment through the wherein the first and second conductors, that electrically couple the negative and the positive poles of the battery within the second housing to the electronic circuitry within the first housing, extend through the inter-housing insulator (Fig. 1A and Para [0048] “The battery can be coupled to the electronics within the electronics compartment through the battery's hermetic feedthrough 110A, and the electronics can be coupled to the header assembly through the hermetic feedthrough 110B”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless cardiac pacing device of Min to further include the leadless pacemaker comprising: a first housing made of an electrically conductive material; a second housing made of an electrically conductive material; electronic circuitry within the first housing; and a battery within the second housing, the battery including negative and positive poles and providing power to the electronic circuitry via first and second conductors that electrically couple the negative and positive poles of the battery to the electronic circuitry within the first housing; wherein the first and second conductors, that electrically couple the negative and the positive poles of the battery within the second housing to the electronic circuitry within the first housing, extend through the inter-housing insulator  as disclosed by Varady as a way to make the bio-stimulator smaller and lighter and less invasive when compared to a conventional bio-stimulator (Varady Para [0048]). 
Furthermore, Sahabi discloses an inter-housing insulator (fig. 1: insulator 108) located between the first and the second housings (fig. 1: insulator 108 is in between electrodes 104 and 106) and electrically isolating the first and second housings from one another (Para [0032] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady to further include an inter-housing insulator located between the first and the second housings and electrically isolating the first and second housings from one another as disclosed by Sahabi as a way to create a self-contained and self-sustainable pacing system (Sahabi Para [0005]).
Regarding claim 2, Min further teaches wherein: two of the two or more electrodes are selectively couplable (Para [0116] “The electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals (e.g., that are connected to electrodes, coils, sensors, etc.) to the appropriate I/O circuits, thereby providing complete terminal”) to one of the one or more sense amplifiers to thereby enable a near-field signal to be sensed, the near- field signal indicative of electrical cardiac activity associated with the cardiac chamber of the patient's heart in or on which the leadless pacemaker is implanted (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)” and Para [0117] “the atrial and ventricular sensing circuits 1244 and 1246 may include dedicated sense amplifiers, multiplexed amplifiers, or shared amplifiers”); and the controller is configured to time delivery of the pacing pulses based on electrical cardiac activity associated with the cardiac chamber of the patient's heart, in or on which the leadless pacemaker is implanted, as detected from the near- field signal (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses”  and Fig. 12 amplifiers 1244 and 1246 are fed sensing signals to the microcontroller).
Regarding claim 3, Min further teaches wherein: the two or more electrodes comprise three or more electrodes (Fig. 12 electrodes 1201, 1202, 1212, and 1214); two of the three or more electrodes are selectively couplable (Para [0116] “The electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals (e.g., that are connected to electrodes, coils, sensors, etc.) to the appropriate I/O circuits, thereby providing complete terminal and, hence, electrode programmability”) to one of the one or more sense amplifiers to thereby enable a far-field signal to be sensed, the far-field signal indicative of electrical cardiac activity associated with a remote cardiac chamber of the patient's heart (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)” and Para [0117] “the atrial and ventricular sensing circuits 1244 and 1246 may include dedicated sense amplifiers, multiplexed amplifiers, or shared amplifiers”); and the controller is configured to time delivery of the pacing pulses based on electrical cardiac activity associated with the remote chamber of the patient's heart as detected from the far-field signal
Regarding claim 4, Min further teaches wherein: the two or more electrodes comprise at least three electrodes (Fig. 12 electrodes 1201, 1202, 1212, and 1214); the controller is configured to cause a first pair of the at least three electrodes to be coupled to one of the one or more sense amplifiers to sense a near-field signal; and the controller is configured to cause a second pair of the at least three electrodes to be coupled to one of the one or more sense amplifiers to produce a far- field signal, the second pair being different than the first pair (Para [0117] “Atrial sensing circuits (ATR. SENSE) 1244 and ventricular sensing circuits (VTR. SENSE) 1246 may also be selectively coupled to the right atrial electrodes and the right ventricular electrodes through the switch 1226 for detecting the presence of cardiac activity in each of the four chambers of the heart. Accordingly, the atrial and ventricular sensing circuits 1244 and 1246 may include dedicated sense amplifiers, multiplexed amplifiers, or shared amplifiers” and Para [0047] ““one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)”).
Regarding claim 11 and 24, Min teaches a leadless pacemaker configured to be implanted in or on a cardiac chamber of a patient's heart (Para [0010] “The disclosure relates in some aspects to a leadless intra-cardiac medical device”), electronic circuitry within the first housing (Para [0105] “components of an embodiment of an implantable leadless intra-cardiac medical device 1200” and fig. 12), the electronic circuitry including one or more pulse generators (Para [0112] “that generate pacing stimulation pulses for delivery by the right atrial electrodes, the right ventricular electrode, or some combination of these electrodes”), one or more sense amplifiers (Para [0043] “a circuit 218 (e.g., a high impedance sense amplifier”), and a controller (Para [0134] “the microcontroller 1220 (e.g., a processor providing signal and first, second, and third electrodes (fig. 12 electrodes 1201, 1202, 1212 and 1214); and a tip electrode and a ring electrode (fig. 12 electrodes 1201, 1202, 1212 and 1214), Min does not explicitly teach the leadless pacemaker comprising: a first housing made of an electrically conductive material; a second housing made of an electrically conductive material an inter-housing insulator located between the first and second housings and electrically isolating the first and second housings from one another; each housing of the first and second housings having a free end that is opposite an end of the housing that is adjacent to and attached to the inter-housing insulator; a battery within the second housing, the battery providing power to the electronic circuitry via first and second conductors that electrically couple positive and negative poles of the battery within the second housing to the electronic circuitry within the first housing; the first electrode being a tip electrode adjacent to the free end of the first housing and electrically isolated from the first housing; the second electrode being a ring electrode provided by a portion of the first housing that is not covered by an insulator; and the third electrode being either a tip electrode adjacent to the free end of the second housing and electrically connected to the second housing, or a ring electrode provided by a portion of the second housing that is not covered by an insulator; wherein the first and second conductors, that electrically couple the negative and the positive poles of the battery within the second housing to the electronic circuitry within the first housing, extend through the inter-housing insulator.
However, Varady discloses the leadless pacemaker comprising: a first housing made of an electrically conductive material (Fig. 1A element 104 and Para [0049] “the walls of the biostimulator are typically made from a conductive, biocompatible, inert, and anodically safe ; a second housing made of an electrically conductive material (Fig. 1A element 104 and Para [0049] “the walls of the biostimulator are typically made from a conductive, biocompatible, inert, and anodically safe material such as titanium, 316L stainless steel, or other similar materials, welding is an effective technique for joining and sealing the biostimulator”); each housing of the first and the second housings having a free end that is opposite an end of the housing that is adjacent to and attached to the inter-housing insulator (See annotated figure below); a battery within the second housing, the battery providing power to the electronic circuitry via first and second conductors that electrically couple positive and negative poles (batteries inherently have a positive pole and a negative pole because a battery is defined by a positive terminal and a negative terminal that represents the electrical potential of the between the two locations) of the battery within the second housing to the electronic circuitry within the first housing (Para [0048] “lid 116 hermetically separates the battery 102 from the electronics compartment 104. The battery can be coupled to the electronics within the electronics compartment through the battery's hermetic feedthrough 110A, and the electronics can be coupled to the header assembly through the hermetic feedthrough 110B”); the first electrode being a tip electrode adjacent to the free end of the first housing and electrically isolated from the first housing (Para [0046] “a first electrode can be disposed on or integrated within the fixation device 108”); the second electrode being a ring electrode provided by a portion of the first housing that is not covered by an insulator (Para [0046] “a second electrode can be disposed on the cylindrical wall or can 112 of battery 102, or on electronics compartment 104”); and the third electrode being either a tip electrode adjacent to the free end of the second housing and electrically connected to the second housing, or a ring electrode provided by a portion of the second housing that is not covered by an insulator (Para [0046] “a second electrode can be disposed on the cylindrical wall or can 112 of battery 102, or on electronics compartment 104”); wherein the first and second conductors, that electrically couple the negative and the positive poles of the battery within the second housing to the electronic circuitry within the first housing, extend through the inter-housing insulator (Fig. 1A and Para [0048] “The battery can be coupled to the electronics within the electronics compartment through the battery's hermetic feedthrough 110A, and the electronics can be coupled to the header assembly through the hermetic feedthrough 110B”).

    PNG
    media_image1.png
    446
    335
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    665
    453
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min to further include the leadless pacemaker comprising: a first housing made of an electrically conductive material; a second housing made of an electrically conductive material an inter-housing insulator located between the first and second housings and electrically isolating the first and second housings from one another; each housing of the first and second housings having a free end that is opposite an end of the housing that is adjacent to and attached to the inter-housing insulator; a battery within the second housing, the battery providing power to the electronic circuitry via first and second conductors that electrically couple positive and negative poles of the battery within the second housing to the electronic circuitry within the first housing; the first electrode being a tip electrode adjacent to the free end of the first housing and electrically isolated from the first housing; the second electrode being a ring electrode provided by a portion of the first housing that is not covered by an insulator; and the third electrode being either a tip electrode adjacent to the free end of the second housing and electrically connected to the second housing, or a ring electrode provided by a portion of the second housing that is not covered by an insulator; wherein the first and second conductors, that electrically couple the negative and the positive poles of the battery within the second housing to the electronic circuitry within the first housing, extend through the inter-housing insulator as disclosed by Varady as a way to make the bio-stimulator smaller and lighter and less invasive when compared to a conventional bio-stimulator (Varady Para [0048]).
Furthermore, Sahabi discloses an inter-housing insulator (fig. 1: insulator 108) located between the first and the second housings (fig. 1: insulator 108 is in between electrodes 104  and electrically isolating the first and second housings from one another (Para [0032] “The insulator can be an insulative coating on a portion of the housing between the electrodes, and can comprise materials such as silicone, polyurethane, parylene, or another biocompatible electrical insulator commonly used for implantable medical devices. In this embodiment, a single insulator 108 is disposed along the portion of hermetic housing 102 between electrodes 104 and 106.” And Para [0043] “For example, in some embodiments, electronics subassembly 202 is coupled to feedthrough subassembly 204 via welding (e.g., laser welding)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady to further include an inter-housing insulator located between the first and the second housings and electrically isolating the first and second housings from one another as disclosed by Sahabi as a way to create a self-contained and self-sustainable pacing system (Sahabi Para [0005]).
Claims 5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Varady and Sahabi, as applied to claim 1 (for claim 5) and claim 11 (for claims 12-15), and further in view of Fishler et al. (US Publication 2016/0121128) herein after Fishler .
Regarding claim 5, Min further teaches wherein: the controller is configured to cause a pair of the two or more electrodes to be coupled to one of the one or more pulse generators (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses” Para [0116] “electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals (e.g., that are connected to electrodes, coils, sensors, etc.) to the appropriate I/O circuits, thereby providing complete terminal and, hence, electrode and the controller is configured to cause a pair of the two or more electrodes to be coupled to one of the one or more sense amplifiers (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)” and Para [0117]), but does not explicitly teach to enable the leadless pacemaker to transmit communication pulses to another implantable medical device or an external device and to enable the leadless pacemaker to receive communication pulses from the other implantable medical device or the external device.
However, Fishler discloses to enable the leadless pacemaker to transmit communication pulses to another implantable medical device or an external device (Fig. 1 and Para [0034] “LPs 102 and 104 communicate with one another to inform one another of various local physiologic activities, such as local intrinsic events, local paced events and the like. LPs 102 and 104 may be constructed in a similar manner, but operate differently based upon which chamber LP 102 or 104 is located”) and to enable the leadless pacemaker to receive communication pulses from the other implantable medical device or the external device (Para [0035] “LPs 102 and 104 communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and 
Regarding claim 12, Min further teaches wherein the controller is configured to (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses”): cause the first and the second electrodes to be connected to one of the one or more pulse generators to thereby deliver pacing pulses to the cardiac chamber in or on which the leadless pacemaker is implanted using a pacing vector including the first and the second electrodes (Para [0116] “The electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals (e.g., that are connected to electrodes, coils, sensors, etc.) to the appropriate I/O circuits, thereby providing complete terminal and, hence, electrode programmability” and Fig. 12) ; cause the second and the third electrodes to be connected to one of the one or more sense amplifiers (Fig. 12) to sense a far-field signal indicative of electrical cardiac activity (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing) and time delivery of one or more of the pacing pulses based on the far-field signal (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation 
However, Fishler discloses electrodes sensing signals associated with a remote cardiac chamber of the patient's heart in or on which the leadless pacemaker is not implanted (Fig. 1 and Para [0035] “LPs 102 and 104 communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include electrodes sensing signals associated with a remote cardiac chamber of the patient’s heart in or on which the leadless pacemaker is not implanted as disclosed by Fishler as a way for multiple devices to be implanted within the heart that allows them to inform one another about various local activities, such as local intrinsic events and local paced events (Fishler Para [0034]). 
Regarding claim 13, Min further teaches wherein the controller is configured to: cause the first and the third electrodes, or the second and the third electrodes, to be connected to one of the one or more pulse generators (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses” and  Para [0116] “The electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals and cause the first and the third electrodes, or the second and the third electrodes, to be connected to one of the one or more sense amplifiers (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)” and Para [0117]), but does not explicitly teach thereby transmit communication pulses to another implantable medical device or an external device and to thereby receive communication pulses from the other implantable medical device or the external device.
However, Fishler discloses thereby transmit communication pulses to another implantable medical device or an external device (Para [0034] “LPs 102 and 104 communicate with one another to inform one another of various local physiologic activities, such as local intrinsic events, local paced events and the like. LPs 102 and 104 may be constructed in a similar manner, but operate differently based upon which chamber LP 102 or 104 is located”) and to thereby receive communication pulses from the other implantable medical device or the external device (Fig. 1 and Para [0035] “LPs 102 and 104 communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include thereby transmit communication pulses to another implantable 
Regarding claim 14, Min further teaches wherein the controller is configured to (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses”): cause the first and the second electrodes to be connected to one of the one or more sense amplifiers to sense a near-field signal using a sensing vector including the first and the second electrodes, the near-field signal indicative of electrical cardiac activity associated with the cardiac chamber of the patient's heart in or on which the leadless pacemaker is implanted (Para [0047] “one or more of the electrodes 228 and 230 may be used for sensing cardiac activity (e.g., for near-field sensing and/or far-field sensing)” and Para [0116] “The electrode configuration switch 1226 includes a plurality of switches for connecting the desired terminals (e.g., that are connected to electrodes, coils, sensors, etc.) to the appropriate I/O circuits, thereby providing complete terminal and, hence, electrode programmability” and Fig. 12 amplifiers 1244 and 1246 are fed sensing signals to the microcontroller. Also see Para [0119]), but does not explicitly disclose cause the first and the third electrodes, or the second and the third electrodes, to be connected to one of the one or more sense amplifiers to sense a far-field signal using a sensing vector including the first and the third electrodes, or the second and the third electrodes, the far-field signal indicative of electrical cardiac activity associated with a 
However, Fisher discloses cause the first and the third electrodes, or the second and the third electrodes, to be connected to one of the one or more sense amplifiers to sense a far-field signal using a sensing vector including the first and the third electrodes, or the second and the third electrodes, the far-field signal indicative of electrical cardiac activity associated with a remote cardiac chamber of the patient's heart in or on which the leadless pacemaker is not implanted (Para [0036] “Each leadless cardiac pacemaker 102, 104 uses two or more electrodes located within, on, or within a few centimeters of the housing of the pacemaker, for pacing and sensing at the cardiac chamber, for bidirectional communication with one another, with the programmer 109, and the ICD 106” and Para [0083] “The method detects, over a sensing channel, the event marker at the second LP. The method identifies the event marker at the second LP based on a predetermined pattern configured to indicate that an event of interest has occurred in a remote chamber”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include cause the first and the third electrodes, or the second and the third electrodes, to be connected to one of the one or more sense amplifiers to sense a far-field signal using a sensing vector including the first and the third electrodes, or the second and the third electrodes, the far-field signal indicative of electrical cardiac activity associated with a remote cardiac chamber of the patient's heart in or on which the leadless pacemaker is not implanted as disclosed by Fishler as a way for multiple devices to be implanted within the heart 
Regarding claim 15, Min further teaches wherein the controller is also configured to: time delivery of one or more of the pacing pulses based on the near-field signal (Para [0112] “The pulse generators 1222 and 1224 are controlled by the microcontroller 1220 via appropriate control signals 1228 and 1230, respectively, to trigger or inhibit the stimulation pulses” and Fig. 12 amplifiers 1244 and 1246 are fed sensing signals to the microcontroller).
Claims 6,7, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Varady and Sahabi as applied to claim 1 (for claims 6, 7, and 21) and 11 (for claims 23 and 25) above, and further in view of Karst et al. (US Publication 2013/0325081 A1) herein after Karst.
Regarding claim 6, the combination of Min in view of Varady and Sahabi disclose the leadless pacemaker of claim 1 and further disclose wherein: each housing of the first and the second housing is hermetically sealed wherein: each housing of the first and the second housing is hermetically sealed (Varady Para [0011] “a first set of welds configured to hermetically seal the battery from the set of electronics, a second set of welds configured to hermetically seal the set of electronics and the battery from an exterior of the leadless cardiac pacemaker”); each housing of the first and the second housings has a free end that is opposite an end of the housing that is adjacent to and attached to the inter-housing insulator; (See 
    PNG
    media_image1.png
    446
    335
    media_image1.png
    Greyscale
Varady annotated figure 1A below); the at least one tip electrode includes a tip electrode that is adjacent to the free end of one of the first and the second housings (i.e. Min Fig. 1 tip (helical) electrode 126 and Para [0036] and Fig. 12 Tip electrodes 1202 and 1212); and the ring electrode provided by a portion of the first housing (Min fig. 1 ring electrode 128 and Para [0036]). The combination, as currently presented, does not explicitly disclose a majority of the first housing is covered by an insulator; a ring electrode that is provided by a portion of the first housing that is not covered by the insulator that covers the majority of the first housing. 
However Karst discloses a majority of the first housing is covered by an insulator (fig. 2 and Para [0056] “FIG. 2 illustrates that in some embodiments all or a portion of the housing 216 may be covered with or comprise an insulating material 218”) and a ring electrode (fig. 2 ring electrode 208) that is provided by a portion of the first housing that is not covered by the insulator that covers the majority of the first housing (fig. 2 ring electrode 208 is not covered by the insulator 218 that covers the majority of the leadless pacing device sections).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include a majority of the first housing is covered by an insulator and a ring electrode  that is provided by a portion of the first housing that is not covered by the insulator that covers the majority of the first housing as disclosed by Karst as a way to provide surface electrodes that do not interfere with one another and thereby allowing more directed delivery of pulses from the electrodes.
 Regarding claim 7, the combination of Min in view of Varady, Sahabi, and Karst disclose the leadless pacemaker of claim 6. Karst further discloses wherein: the at least one ring electrode includes a first ring electrode and a second ring electrode (fig. 2 ring electrode 208); the first ring electrode comprises the ring electrode provided by the portion of the first housing that is not covered by the insulator that covers the majority of the first housing (fig. 2 ring electrode 208 is not covered by the insulator 218 that covers the majority of the leadless pacing device sections); a majority of the second housing is covered by an insulator that covers the majority of the second housing (fig. 2 and Para [0056] “FIG. 2 illustrates that in some embodiments all or a portion of the housing 216 may be covered with or comprise an insulating material 218”); the second ring electrode is provided by a portion of the second housing that is not covered by the insulator that covers the majority of the second housing (fig. 2: second ring electrode 210 or 212 is not covered by the insulator 218); and the first and the second ring electrodes are electrically isolated from one another (fig. 2 electrode 208 is 
Regarding claims 21 and 23, Min in view of Varady and Sahabi discloses the leadless pacemaker of claims 1 and 11, but does not explicitly disclose wherein the inter-housing insulator is made of sapphire, ruby, biocompatible glass, or biocompatible ceramic.
However, Karst discloses an implantable leadless pacemaker wherein the inter-housing insulator is made of sapphire, ruby, biocompatible glass, or biocompatible ceramic Para [0050] and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implantable leadless pacemaker of Min in view of Varady and Sahabi to further specify that the inter-housing insulator is made of sapphire, ruby, biocompatible glass, or biocompatible ceramic as disclosed by Karst as a way to provide a simpler package design that costs less to produce (Karst Para [0056]).
Regarding claim 25, Min in view of Varady and Sahabi disclose the leadless pacing device of claim 11, but does not explicitly disclose wherein a majority of each of the first and second housings is covered by a respective insulator; the second electrode, which is a ring electrode, comprises the portion of the first housing that is not covered by the insulator that covers the majority of the first housing; and the third electrode, which is a ring electrode, comprises the portion of the second housing that is not covered by the insulator that covers the majority of the second housing.
However, Karst discloses wherein a majority of each of the first and second housings is covered by a respective insulator (fig. 2 has insulating material 218 with thin insulators 214 the second electrode, which is a ring electrode, comprises the portion of the first housing that is not covered by the insulator that covers the majority of the first housing (fig. 2 see electrode 208 is not covered by the insulator); and the third electrode, which is a ring electrode, comprises the portion of the second housing that is not covered by the insulator that covers the majority of the second housing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include wherein a majority of each of the first and second housings is covered by a respective insulator; the second electrode, which is a ring electrode, comprises the portion of the first housing that is not covered by the insulator that covers the majority of the first housing; and the third electrode, which is a ring electrode, comprises the portion of the second housing that is not covered by the insulator that covers the majority of the second housing as disclosed by Karst as a way to provide surface electrodes that do not interfere with one another and thereby allowing more directed delivery of pulses from the electrodes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Varady and Sahabi as applied to claim 1 above, and further in view of Anderson et al. (US Publication 2016/0015287 A1) herein after Anderson.
Regarding claim 8, the combination of Min in view of Varady and Sahabi disclose the leadless pacemaker of claim 1 and Min further teaches wherein the at least one tip electrode includes: a first tip electrode adjacent to a free end of the first housing (fig. 6 element 618), electrically isolated from the first housing, and connected to the electronic circuitry within the first housing via an electrical conductor that is feed-through connected to the electronic circuitry within the first housing (the electrode must be connected to the electronics); and a second tip electrode adjacent to a free end of the second housing and electrically coupled to the second housing (location of electrode 624 from fig. 6 and is the  tip electrode 1202 or 1212 from fig. 12). The combination does not explicitly disclose wherein the wherein the second tip electrode is provided by at least a portion of a retrieval feature; wherein the at least a portion of the retrieval feature that provides the second tip electrode is electrically conductive; wherein the retrieve feature extends from the free end of the second housing; and wherein the retrieval feature, at least a portion of which provides the second tip electrode, is used to remove the leadless pacemaker from a patient within which the leadless pacemaker has been implanted.
However, Anderson discloses wherein the second tip electrode is provided by at least a portion of a retrieval feature (fig. 5 tip electrode 24 is at the location of the eyelet 52 (retrieval feature)); wherein the at least a portion of the retrieval feature that provides the second tip electrode is electrically conductive (Para [0071] “including electrode 24 electrically connected to conductive portion 16A”); wherein the retrieve feature extends from the free end of the second housing (fig. 5 eyelet 52 extends from the free end of the housing of LPD 12); and wherein the retrieval feature, at least a portion of which provides the second tip electrode, is used to remove the leadless pacemaker from a patient within which the leadless pacemaker has been implanted (fig. 5, fig. 6, and Para [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include wherein the second tip electrode is provided by at least a portion of a retrieval . 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Varady and Sahabi as applied to claim 1 above, and further in view of Starke et al. (US Publication 2018/0028821 A1) herein after Starke.
Regarding claim 9, the combination of Min in view of Varady and Sahabi disclose the leadless pacemaker of claim 1, but the combination does not explicitly disclose wherein: each housing of the first and the second housing is hermetically sealed; each housing of the first and the second housings has a respective free end and a respective non-free end, the non-free end adjacent to and attached to the inter- housing insulator, and the free-end opposite the non-free end; the battery has a first end and a second end opposite the first end, the first end of the battery adjacent to the non-free end of the second housing, and the second end of the battery adjacent to the free end of the second housing; both of the negative and the positive poles of the battery are located at the first end of the battery that is adjacent to the non-free end of the second housing; the first and second conductors extend through the inter-housing insulator to feed-through connect the negative and positive poles of the battery within the second housing to the electronic circuitry within the first housing, to thereby enable the battery to provide power to the electronic circuitry; - 6/24-13364US02_SJUDE-01147US0-response-00313364US02/SJUDE-01147USOone of the negative and the positive poles of the battery, 
However, Starke discloses wherein: each housing of the first and the second housing is hermetically sealed (Para [0066] “In the present example, the interior of the electromedical implant 20 is hermetically sealed by housing segments 21 and 24, in conjunction with the feedthrough 23” and fig. 2a/2b); each housing of the first and the second housings has a respective free end and a respective non-free end (fig. 2a free end housing are sides where element 22 and 25 are located and non-ends are located where 21 and 24 abut 23), the non-free end adjacent to and attached to the inter- housing insulator (fig. 2 and Para [0014] “the electronics module and the battery module are electrically connected via the feedthrough, wherein housing segment A and housing segment C are electrically insulated from one another by the feedthrough”), and the free-end opposite the non-free end (fig. 2); the battery has a first end and a second end opposite the first end (fig. 2b battery module 26 first end located near side where feed through 23 is located and a second side where element 22 is located), the first end of the battery adjacent to the non-free end of the second housing (fig. 2b), and the second end of the battery adjacent to the free end of the second housing (fig. 2b); both of the negative and the positive poles of the battery are located at the first end of the battery that is adjacent to the non-free end of the second housing (fig. 2b feed through lines 28a and 28b indicate the poles are on the side of the battery located closest to the feedthrough); the first and second conductors extend through the inter-housing insulator to feed-through connect the negative and positive poles of the battery within the second housing to the electronic circuitry within the first housing (fig. 2b and Para [0066]), to thereby enable the battery to provide power to the electronic circuitry (Para [0066]); - 6/24-13364US02_SJUDE-01147US0-response-00313364US02/SJUDE-01147USOone of the negative and the positive poles of the battery, which is located at the first end of the battery adjacent to the non-free end of the second housing, is electrically connected to the second housing within which the battery is located (fig. 2b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the leadless pacemaker of Min in view of Varady and Sahabi to further include wherein: each housing of the first and the second housing is hermetically sealed; each housing of the first and the second housings has a respective free end and a respective non-free end, the non-free end adjacent to and attached to the inter- housing insulator, and the free-end opposite the non-free end; the battery has a first end and a second end opposite the first end, the first end of the battery adjacent to the non-free end of the second housing, and the second end of the battery adjacent to the free end of the second housing; both of the negative and the positive poles of the battery are located at the first end of the battery that is adjacent to the non-free end of the second housing; the first and second conductors extend through the inter-housing insulator to feed-through connect the negative and positive poles of the battery within the second housing to the electronic circuitry within the first housing, to thereby enable the battery to provide power to the electronic circuitry; one of the negative and the positive poles of the battery, which is located at the first end of the battery adjacent to the non-free end of the second housing, is electrically connected to the second housing within which the battery is located as disclosed by Starke as a way to compartmentalize and connect the battery with the electronics in such a way (ie with the 
Regarding claim 10, the combination of Min in view of Varady and Sahabi and Starke disclose the leadless pacemaker of claim 9. In the combination Varady further discloses wherein: one of the first and the second conductors electrically couples the one of the negative and the positive poles of the battery (batteries inherently have a positive pole and a negative pole because the battery is defined by a positive terminal and a negative terminal that represents the electrical potential between the two locations) to the electronic circuitry by coupling the second housing, within which the battery is located, via an electrical conductor to the electronic circuitry within the first housing  (Fig. 1A and Para [0048] “The battery can be coupled to the electronics within the electronics compartment through the battery’s hermetic feedthrough 110A, and the electronics can be coupled to the header assembly through the hermetic feedthrough 110B”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792